Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2664 to 2699.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2699. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on November 20, 2020.  The Examiner acknowledges the following:
3.	The drawings filed on 11/20/2020 are accepted by the Examiner. 
4.	Currently claims 1 – 20 are pending and they are currently being considered for examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) document submitted on 11/20/2020 is acknowledged by the Examiner.

Priority
6.	Acknowledgment is made of applicant’s claimed priority based Korean patent application KR-10-2020-0027142 indicating the foreign priority date as 03/04/2020.  Certified copy was filed to the office with the parent application on 01/17/2021.


Allowable Subject Matter
7.	Claims 1 – 20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: The related art of record teaches,
A majority current assisted detector device (Fotopoulou – US 201/0301718 A1), comprising a semiconductor layer of a first conductivity type epitaxially grown on a semiconductor substrate, at least two control regions of the first conductivity type, at least two detection regions of a second conductivity type opposite to the first conductivity type, and a source for generating a majority carrier current in the semiconductor layer between the two control regions, the majority current being associated with an electrical field. The detection regions surround the control regions, thereby forming at least two taps. The device is configured for backside illumination and further comprises a well of the first conductivity type between the two detection regions for insulating the detection regions. The well comprises pixel circuitry elements, wherein the determination of the phase difference can be carried out notably by Current-Assisted Photonic Demodulators (CAPDs). Another prior art teaches an imaging element and an imaging apparatus (Ebiko – US 2019/0252449 A1) that can suppress color mixture between adjacent pixels in a 
Even though, some of the related art teaches a differential pixel configured to output a differential voltage signal between a first node and a second node, based on an electrical modulation signal applied to different regions of the differential pixel and an incoming correlated light signal; a first readout circuit coupled to the first node; a second readout circuit coupled to the second node; and a compensation circuit coupled to the first and the second readout circuits and configured to compensate for offset caused by incoming uncorrelated light, wherein each readout circuit of each pixel has a storage device configured to be discharged by photo current during an exposure phase, sensed during a readout phase and recharged during a reset phase, wherein recharging of the storage device of each readout circuit of each pixel is controlled by a single reset transistor included in each compensation circuit or by one or more global reset transistors located outside the array of pixels (See Dielacher) and some teaches a device with substrate layers with different impurities levels wherein configured to generate hole currents in the semiconductor substrate according to a control signal; and a detection 
Regarding Claim 1, the combination of Fotopoulou, Ebiko, Dielacher and Kwak fails to explicitly disclose “A pixel included in an image sensor, comprising: a first control node and a second control node, each configured to receive control signals and generate a hole current in a substrate in 5response to the control signals; and a first detection node and a second detection node that are arranged to correspond to the first control node and the second control node, respectively, and configured to capture electrons which are generated by incident light in the substrate and move by the hole 10current, wherein each of the first and second control nodes has a shape including a first surface and second surfaces connected to the first surface and the first surfaces of the first control node and the second control node are disposed to face each other, and 15an area of the first surface is larger than an area of any one of the second surfaces”. Therefore, as discussed above, claim 1is allowable over the related/prior art of record.
In regards to claims 2 – 16: claims 2 – 16 depend directly or indirectly to claim 1 and they require the same limitations as claim 1, which are allowable over the prior/related art of record. Additionally, claims 2 – 16 add new limitations to claim 1, which are not taught by the prior/related art either. Therefore, claims 2 – 16 are allowable over the prior/related art for the same reasons as claim 1.
Regarding Claim 17, the combination of Fotopoulou, Ebiko, Dielacher and Kwak fails to explicitly disclose “An image sensor comprising pixels that detect incident light to produce pixel signals indicative of an image carried by the incident light, wherein the pixels include a first CAPD (Current-Assisted Photonic Demodulator) pixel and a second CAPD pixel that are 15arranged adjacent to each other, wherein a control node of the first CAPD pixel comprises a first surface facing another control node of the first CAPD pixel and a second surface facing a control node of the second CAPD pixel, and the first surface has a larger area than an area of the second 20surface”. Therefore, as discussed above, clam 17 is allowable over the prior/related art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Kyriak F. Fotopoulou et al., US 2017/0301708 A1 – it teaches a majority current assisted detector device, comprising a semiconductor layer of a first conductivity type epitaxially grown on a semiconductor substrate, at least two control regions of the first conductivity type, at least two detection regions of a second conductivity type opposite to the first conductivity type, and a source for generating a majority carrier current in the semiconductor layer between the two control regions, the majority current being associated with an electrical field. The detection regions surround the control regions, thereby forming at least two taps. The device is configured for backside illumination and further comprises a well of the first conductivity type between the two detection regions for insulating the detection regions. The well comprises pixel circuitry elements, wherein 
2. Yoshiki Ebiko, US 2019/0252449 A1 – it teaches an imaging element and an imaging apparatus that can suppress color mixture between adjacent pixels in a CAPD sensor in such a way that a signal extraction section including an application electrode to which a voltage is not applied in a predetermined pixel and a signal extraction section in which an application electrode to which a positive voltage is applied in a pixel adjacent to the predetermined pixel are arranged in a distant state. In such imaging element, an imaging element includes a pixel array section including a plurality of pixels that photoelectrically converts incident light, the pixel including a first signal extraction section including an application electrode connected to a first drive line for application of voltage, and a suction electrode for detecting a signal carrier generated by the photoelectric conversion, and a second signal extraction section including an application electrode connected to a second drive line for application of voltage and a suction electrode, in which a distance from the first signal extraction section to the second signal extraction section is shorter than a distance from the first signal extraction section of the predetermined pixel to the second signal extraction section of another pixel adjacent to the predetermined pixel. The present technology can be applied to an imaging apparatus.
3. Markus Dielacher et al., US 2020/0304741 A1 – it teaches a time-of-flight (TOF) sensor, comprising: an array of pixels, wherein each pixel of the array of pixels comprises: a differential pixel configured to output a differential voltage signal between a first node and a second node, based on an electrical modulation signal applied to different regions of the differential pixel and an incoming correlated light signal; a first readout circuit coupled 
4. Ho Y. Kwak, US 2021/0183919 A1 – it includes the same assignee and a different inventor. It teaches an image sensing device comprising: a semiconductor substrate; a pixel array supported by the semiconductor substrate and structured to include a plurality of unit pixels consecutively arranged in rows and columns, the unit pixels structured to generate carriers by a photoelectric conversion of incident light and to detect minority carriers in the generated carriers, wherein the unit pixels include: a first control region and a second control region configured to generate currents of majority carriers in a direction in the semiconductor substrate to cause the minority carriers to move in a direction opposite to the majority carrier currents in the semiconductor substrate; and a first detection region and a second detection region configured to capture the minority carriers that move in the semiconductor substrate by the majority carrier currents, wherein each of the first control region and the second control region includes an upper portion and a lower portion with a substantially same horizontal cross-sectional profile, and a middle region disposed between the upper portion and the lower portion with a horizontal cross-
5. Ho Y. Kwak, US 2021/0104569 A1 – it includes the same assignee and a different inventor. It teaches an image sensing device comprising: a semiconductor substrate including a first surface and a second surface opposite to the first surface, and configured to generate signal carriers in response to light incident upon the first surface; a plurality of signal detectors formed on the semiconductor substrate and located closer to the second surface than the first surface of the semiconductor substrate, and configured to detect the signal carriers using a difference in electric potential; an insulation layer disposed at the second surface of the semiconductor substrate, and configured to isolate the signal detectors from each other; and at least one gate disposed at the insulation layer interposed between the signal detectors, and configured to reflect light arriving at the second surface of the semiconductor substrate back to the semiconductor substrate, wherein each of the signal detectors includes: a control region including first-type impurities, and configured to generate hole currents in the semiconductor substrate according to a control signal; and a detection region including second-type impurities having an opposite conductivity to that of the first-type impurities and configured to capture the signal carriers moving by the hole currents.
6. Jae Hyung Jang, US 2021/0288088 A1 – it belongs to the same inventor and same assignee. It teaches an image sensor comprising: a detection region structured to include a first demodulation node and a second demodulation node to generate an electric current in a substrate and capture photocharges that are generated in response to incident light in the substrate and move along the electric current; a first pixel transistor region disposed 
7. Yusuke Moriyama, US 2020/0003874 A1 – it teaches a light receiving device comprising: a pixel including a first tap configured to detect a charge photoelectrically converted by a photoelectric conversion unit, and a second tap configured to detect a charge photoelectrically converted by the photoelectric conversion unit; a first comparison circuit configured to compare a first detection signal detected by the first tap and a reference signal; a second comparison circuit configured to compare a second detection signal detected by the second tap and the reference signal; a first zero reset signal generation circuit configured to generate a first zero reset signal that is supplied to the first comparison circuit when the first comparison circuit performs an auto zero operation; and a second zero reset signal generation circuit configured to generate a second zero 
8. So Eun Park, US 10,141,369 B2  – it teaches a photo-detector comprising: a detection region for collecting minority carriers in a substrate; a first field generation region arranged adjacent to the detection region; a second field generating region spaced apart from the first field generation region and opposite the detection region such that, when a voltage difference is generated between the first field generation region and the second field generation region, an electric field is generated therebetween; and a blocking region spaced apart from the detection region opposite from the first field generation region to block a leakage current.
9. Min-Woong Seo et al., US 2020/0260043 A1 – it teaches an image sensor, comprising: a plurality of pixels, wherein each of the plurality of pixels includes: a photodetector including a photoelectric conversion element that outputs a detection signal in response to light incident thereon; a comparator that compares the detection signal of the photodetector with a ramp signal and to output a comparison signal in response thereto; a plurality of first memory cells that store a first counting value corresponding to a first voltage level of the detection signal using the comparison signal of the comparator and to output the first counting value through a plurality of transmission lines; and a plurality of second memory cells that store a second counting value corresponding to a second voltage level of the detection signal using the comparison signal of the comparator and to output the second counting value through the plurality of transmission lines.

Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697